On Application for Rehearing.
FRICK, J.
Counsel for respondent has filed a petition for a modification of the judgment. In view of the very unsatisfáctory *89condition, of tbe record on appeal, we were in much doubt with regard to what the judgment should be. It is now made to appear that the judgment as it appears in the original opinion should, in some respects, be modified. It is further made to appear that the respondent did not actually receive the amount of the attorney’s fee, although it was awarded to him and although the premises in question were sold. The judgment requiring the repayment of said attorney’s fees should therefore be modified. It is further made to appear that there are other matters that should be left for the detei*-mination of the District Court. The judgment is therefore modified to read as follows:
The judgment of the District Court by which the plaintiff was awarded the sum of $250 as an attorney’s fee is reversed, and the cause is remanded to the District Court, with directions to set aside its findings of fact and conclusions of law upon that question, and that it enter judgment disallowing the plaintiff any attorney’s fee in this action; that in all other matters the cause is remanded to said court, and it is directed to make disposition of all matters in accordance with the evidence before it. Appellant to recover eosts.
STRAUP, C. J., and McCARTY, J., concur.